Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 21 December 2021 has been entered.  Claims 1-14 remain pending in the application.  Applicant's arguments and amendments to the Claims, Drawings and Specification have overcome each and every Objection and §112 Rejection previously set forth in the Non-Final Office Action mailed 30 September 2021.
Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument regarding §112(f) claim interpretation that the claims “recite a localization system and a perception system for performing the recited function,… . A skilled person would readily understand the term "a localization system" and "a perception system" to have a sufficiently definite structure” the Examiner notes that Applicant argues that the claimed “system” has a structure, but declines to definitely state just what the definite structure of a system is. The Applicant uses structures such as “filters,” “brakes,” “clamp”, “screwdriver”, and “locks,” all of which a person of ordinary skill could hold a physical example of which for example a screwdriver configured to turn a Philips head screw. But a “perception system” or a 
Applicant’s arguments regarding the newly added limitations are belived to be addressed in the rejection as outlined below.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a localization system for determining/receiving (interpreted based on paragraph [0036] of spec) and a perception system for receiving/retrieving (interpreted based on paragraph [0043] of the spec) in claims 2, 3, 11, 12, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102/103
Claims 1, 3-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bold DE 102016212055 or, in the alternative, under 35 U.S.C. 103 as obvious over Bold DE 102016212055 in view of Matsuda US 2018/0024564. 

Regarding claims 1, 9, and 10, Bold discloses a method for controlling vehicle systems of a vehicle (claim 1), a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a vehicle control system, the one or more programs comprising instructions for performing the method (claim 9), a vehicle control device for controlling vehicle systems of a vehicle (claim 10) including a vehicle control circuit (control device 11), the vehicle control device and the method comprising: 

determining an expected path of the vehicle (in at least paragraph [0009], the control device designed to control the vehicle during automated driving from a first position to a second position in order to carry out a driving maneuver); 

determining a vehicle trajectory for the determined expected path (in at least paragraph [0036], in automated driving, the case may arise that the control device determines that a traffic situation can be managed with the set driving style/behavior for example with a first driving style/first driving behavior that is preset as a basic setting); 



comparing the at least one required control parameter value to a predefined threshold scheme associated with the driver assistance system (in at least paragraph [0037], wherein the control device communicates its assessment that the situation can be mastered using the second driving behavior rather than the preset first driving behavior); 

sending a signal to a Human Machine Interface (HMI) of the vehicle based on the comparison, wherein the sent signal comprises a request to temporarily adjust a threshold value in the predefined threshold scheme; (in at least paragraph [0036-0037], wherein the control device communicates the assessment to a driver via the human-machine interface; the driver grants the system permission to carry out the driving maneuver, the control device then changes the driving behavior and selects the second driving behavior.  “the first driving style/behavior can be … a basic settting. … with large optimally calculated safety distances” the second driving behavior …shorter safety distances and sudden braking maneuvers (i.e. the thresholds are temporabilty adjusted to allow for more aggressive driving in a specific situation)); 

receiving a feedback signal originating from a user of the vehicle, wherein the feedback signal comprises a confirmation of a temporary adjustment of the threshold value (in at least paragraph [0036-0037], wherein the driver grants the system permission to carry out the driving maneuver by entering the release signal); and 

controlling the driver assistance system based on the comparison and the received feedback signal, by temporarily adjusting the threshold values in order to complete an operation required to finish the determined vehicle trajectory. (in at least paragraph [0037], wherein the control device then changes the driving behavior and selects the second driving behavior, and the second driving maneuver is carried out using the second driving behavior).

In the case that Bold is interpreted to not explicitly disclose, determining a vehicle trajectory for the determined expected path and determining at least one required control parameter value of a driver assistance system based on the determined vehicle trajectory.  This feature would be obvious to a person of ordinary skill in the art in view of Matsuda.  Matsuda clearly teaches a method for controlling vehicle systems of a vehicle comprising determining an expected path of the vehicle, determining a vehicle trajectory for the determined expected path and determining at least one required control parameter of a driver assistance system based on the determined vehicle trajectory (in at least paragraphs [0027] and [0042], wherein a predetermined margin on 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the control of a vehicle system with the HMI as disclosed by Bold with the trajectory determination and updating based on an obstacle detected as taught by Matsuda in order to ensure a user is aware of an upcoming avoidance maneuver and also increasing the safety of the vehicle.

Regarding claims 3 and 12, Bold discloses or the combination of Bold and Matsuda teaches the limitations of claims 1 and 10 as shown above.  Bold further discloses the method and the vehicle control device, further comprising: 
receiving, from a perception system of the vehicle, sensor data comprising information about a surrounding environment of the vehicle (in at least paragraph [0009], wherein a sensor device for detecting  state of an environment at which the vehicle is located); 
wherein the step of determining the trajectory of the vehicle is based on the received sensor data (in at least paragraph [0024-0027] wherein the system comprises a sensor device for detecting a state of an environment at a first position in which the vehicle is located and the control device selects a driving behavior when the condition of the surrounds at the position are determined, such as vehicle coming across children playing on a roadway, the vehicle may wait or on the other hand may drive around the children in the opposite lane (determining trajectory of the vehicle)).  

Regarding claims 4 and 13, Bold discloses or the combination of Bold and Matsuda teaches the limitations of claims 1 and 10 as shown above.  Bold further discloses the method and the vehicle control system, wherein the step of controlling the driver assistance system comprises controlling a safety margin for at least one control parameter (in at least paragraphs [0036-0037], wherein the first driving behavior has large optimally calculated safety distances and the second driving behavior is carried out with shorter safety distances).  

Regarding claim 5, Bold discloses or the combination of Bold and Matsuda teaches the limitations of claim 4 as shown above.  Bold further discloses the method, wherein the driver assistance system is a lane support system, and the at least one control parameter comprises a safety distance to a traced road boundary, wherein the step of controlling the driver assistance system comprises lowering a minimum road boundary distance threshold based on the comparison and the received feedback signal (in at least paragraphs [0037-0038] wherein the driver assistance system such as lane keeping assistant is active and further wherein the assessment can be communicated and the vehicle may release the vehicle to perform a driving maneuver of lower comfort and further in paragraphs [0024-0027], wherein the vehicle may drive into an opposite lane when there is no oncoming traffic and there is an obstacle present within the current lane).  Matsuda also teaches lowering a minimum road boundary distance threshold based on the comparison and the received feedback signal (in at least paragraphs [0027] and [0042], wherein a predetermined margin on a target trajectory 

Regarding claim 6, Bold discloses or the combination of Bold and Matsuda teaches the limitations of claim 4 as shown above.  Bold further discloses the method, wherein the driver assistance system is a self- driving system, and the at least one control parameter comprises a steering torque value, wherein the step of controlling the driver assistance system comprises controlling the steering torque value based on the received feedback signal (in at least paragraphs [0036], and [0041-0042], wherein the control device controls the vehicle autonomously to carry out a driving maneuver including controlling the steering behavior of the vehicle and also steering wheel movements are faster with larger deflection in a certain time or slower).  Matsuda further teaches controlling a steering torque value based on received feedback (in at least paragraph [0021], actuator applies an assist torque to steering wheel).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the control of a vehicle system with the HMI as disclosed by Bold with the trajectory determination and updating based on an obstacle detected as taught by Matsuda in order to ensure a user is aware of an upcoming avoidance maneuver and also increasing the safety of the vehicle. 

Regarding claim 7, Bold discloses or the combination of Bold and Matsuda teaches the limitations of claim 4 as shown above.  Bold further discloses the method, wherein the driver assistance system is a brake- assist system, and the at least one control parameter is a brake force value, wherein the step of controlling the driver assistance system comprises controlling a brake force based on the received feedback signal (in at least paragraphs [0036-0037] and [0040-0041], wherein the control device is designed to control braking and the second driving behavior may be executed or carried out with driver assistance system such as emergency braking assist and also sudden braking maneuvers are permitted when the driver gives permission to use the second driving behavior). Matsuda also teaches controlling a brake force based on the received feedback (in at least paragraph [0021], wherein the actuator includes a brake actuator for carrying out braking of the host vehicle by generating a braking force).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the control of a vehicle system with the HMI as disclosed by Bold with the trajectory determination and updating based on an obstacle detected as taught by Matsuda in order to ensure a user is aware of an upcoming avoidance maneuver and also increasing the safety of the vehicle.   

Regarding claim 8, Bold discloses or the combination of Bold and Matsuda teaches the limitations of claim 1 as shown above.  Bold further discloses the method, wherein the feedback signal comprises at least one of a tactile feedback, audio feedback, a driver monitoring system (DMS) feedback (in at least paragraph [0028], the 

Claim Rejections - 35 USC § 103
Claims 2, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bold DE 102016212055 in view of Matsuda US 2018/0024564. 

Regarding claims 2 and 11, Bold or the combination of Bold and Matsuda teaches the limitations of claims 1 and 10 as shown above.  Bold fails to explicitly disclose however Matsuda teaches the method, further comprising: 
receiving, from a localization system of the vehicle, a geographical location of the vehicle (in at least paragraph [0020], [0026-0027], and [0035], GPS and acquires map information regarding the location of the vehicle); and 
receiving map data comprising information about a road geometry of a surrounding environment of the vehicle (in at least paragraphs [0027] and [0042], road shape consideration and the drivable area is acquired from the map information for example boundary lines and further curved path target pathway generation from map data); 
wherein the step of determining the expected path of the vehicle is based on the received geographical location and the received map data (in at least paragraphs [0027] and [0042], wherein a predetermined margin on a target trajectory can be changed to an avoidance margin when detecting an obstacle and then avoiding the obstacle).  It would have been obvious to a person of ordinary skill in the art at the time of the 

Regarding claim 14, Bold discloses a vehicle comprising: 
a perception system for retrieving information about the surrounding environment of the vehicle (in at least paragraph [0009], wherein a sensor device for detecting  state of an environment at which the vehicle is located); and 
a vehicle control device for controlling vehicle systems of the vehicle (control device 11), the vehicle control device comprising a control circuit configured to: 
determine an expected path of the vehicle  (in at least paragraph [0009], the control device designed to control the vehicle during automated driving from a first position to a second position in order to carry out a driving maneuver); 
determine a vehicle trajectory for the determined expected path (in at least paragraph [0036], in automated driving, the case may arise that the control device determines that a traffic situation can be managed with the set driving style/behavior for example with a first driving style/first driving behavior that is preset as a basic setting); 
determine at least one required control parameter value of a driver assistance system based on the determined vehicle trajectory (in at least paragraph [0037], wherein in the scenario that the vehicle is preset in the first driving behavior as a basic setting, and the control device determines that a traffic situation can be managed 
compare the at least one required control parameter value to a predefined threshold scheme associated with the driver assistance system (in at least paragraph [0037], wherein the control device communicates its assessment that the situation can be mastered using the second driving behavior rather than the preset first driving behavior); 
send a signal to a Human Machine Interface (HMI) of the vehicle, wherein the feedback signal comprises a request to temporarily adjust a threshold value in the predefined threshold scheme (in at least paragraph [0036-0037], wherein the control device communicates the assessment to a driver via the human-machine interface);  
receive a feedback signal originating from a user of the vehicle, wherein the feedback signal comprises a confirmation of a temporary adjustment of the threshold value (in at least paragraph [0036-0037], wherein the driver grants the system permission to carry out the driving maneuver by entering the release signal); and 
control the driver assistance system based on the comparison and the received feedback signal, by temporarily adjusting the threshold values in order to complete an operation required to finish the determined vehicle trajectory (in at least paragraph [0037], wherein the control device then changes the driving behavior and selects the second driving behavior, and the second driving maneuver is carried out using the second driving behavior).

.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.